                                      UNITED STATES BANKRUPTCY COURT
                                        FOR THE DISTRICT OF OREGON

In re
                                                 )   Case No. 320-31685-TMB13
JAMES O ROSSER                                   )
                                                 )   Confirmation hearing date: Jul 8, 2020
                                                 )
                                                 )   TRUSTEE’S OBJECTION TO
                                                 )   CONFIRMATION AND MOTION
                                Debtor(s).       )   TO DISMISS

Wayne Godare, the Standing Chapter 13 Trustee Objects to Confirmation of the above case for the reason(s) set out
below:
_____a. Plan is not feasible:

_____b. Case/Plan is not proposed in good faith or is forbidden by law:

_____c. Plan does not commit all of debtor’s excess projected disposable income pursuant to
        11 U.S.C. §1325(b)(1)(B) for the applicable commitment period:

_____d. Plan does not meet the best interest test of 11 U.S.C. §1325(a)(4):

__X__e. Filing/documentation is deficient: As requested at the §341(a) hearing, please provide the Trustee with the
following:
        1. Schedule 1 attachment from the debtor’s 2019 1040-SR;
        2. Explanation of how the best interest amount was determined;
        3. Explanation of how the value of the Rosser Family Trust was determined;
        4. Explanation of how the debtor’s daughters interest in the Rosser Family Trust was determined at the
           time of filing; and
        5. Verification of the balances owing on each mortgage loan at the time of filing;

_____f. Other:


If by the time of the scheduled confirmation hearing, debtor fails to take all necessary steps to satisfy each objection
marked above, or is not prepared to address the Trustee’s objections with the filing of an amended plan as directed by the
court during that scheduled confirmation hearing, the Trustee may, in his discretion, urge the court for an order dismissing
the case without further notice.


I certify that on June 16, 2020, copies of the above Objection and Motion were served on the debtor(s) by first class mail
and any debtor(s) attorney by ECF.

DATED: June 16, 2020

                                                                  /s/ Wayne Godare, Trustee



TODD TRIERWEILER
(jt)



                                Case 20-31685-tmb13           Doc 15      Filed 06/16/20
